Morrill & Associates, LLC Certified Public Accountants 563 West 500 South, Suite 425 Bountiful, Utah 84010 801-546-9068 Phone; 801-546-8211 Fax August 17, 2011 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington DC 20549 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated August 12, 2011, with respect to the financial statements as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ deficit and cash flows for the period from inception on June 23, 2009 through December 31, 2009, the year ended December 31, 2010, and from inception on June 23, 2009 through December 31, 2010 to be included in the filing of the Form S-1/A of Pequot Resources, Inc. (formerly Atlas Resources, Incorp.) (a development stage company). Sincerely, /s/ Morrill & Associates Morrill & Associates
